                Case 3:18-cv-03539-LB Document 95 Filed 04/25/19 Page 1 of 4



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 WENDY M. GARBERS (CABN 213208)
   Assistant United States Attorney
 4 ALISON E. DAW (CABN 137026)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6475
 7        FAX: (415) 436-7234
          wendy.garbers@usdoj.gov
 8
   Attorneys for the Federal Defendants
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   S.A.; J.A.; A.B.; R.C., on behalf of himself and   Case No. 18-CV-03539 LB
     as Guardian Ad Litem for J.C., a minor child;
14   M.C.; D.D.; G.E., on behalf of himself and as      JOINT CASE MANAGEMENT CONFERENCE
     Guardian Ad Litem for B.E., a minor child; J.F.    STATEMENT; [PROPOSED] ORDER
15   on behalf of himself and as Guardian Ad Litem
     for H.F. and A.F., minor children, on behalf of    Date: May 2, 2019
16   themselves and on behalf of a class of all         Time: 10:00 a.m.
     similarly situated individuals, and CASA,
17                                                      The Honorable Laurel Beeler
             Plaintiffs,
18
        v.
19
     DONALD J. TRUMP, in his official capacity as
20   President of the United States; U.S.
     DEPARTMENT OF HOMELAND
21   SECURITY; U.S. CITIZENSHIP AND
     IMMIGRATION SERVICES; U.S.
22   DEPARTMENT OF STATE; KIRSTJEN
     NIELSEN, in her official capacity as Secretary
23   of Homeland Security; MICHAEL R.
     POMPEO, in his official capacity as Secretary
24   of State; L. FRANCIS CISSNA, in his official
     capacity as Director of U.S. Citizenship and
25   Immigration Services; UNITED STATES OF
     AMERICA,
26
             Defendants.
27

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT; [PROPOSED] ORDER
     Case No. 18-CV-03539 LB
                                                                                      1
30
                Case 3:18-cv-03539-LB Document 95 Filed 04/25/19 Page 2 of 4



 1          The parties jointly submit this CMC statement and, unless there are issues that the Court would

 2 prefer to discuss with the parties, jointly request that the May 2, 2019 CMC be taken off calendar.

 3          The parties have reached a global settlement of this matter.1 On April 12, 2019, the parties filed

 4 a Binding Memorandum of Agreement (“MOA”) (ECF 90), which the Court thereafter entered as an

 5 order (ECF 91). The MOA calls for the Court to convert its Order granting in part and denying in part

 6 plaintiffs’ motion for preliminary injunction (ECF 77) into a permanent injunction, which the Court will

 7 have jurisdiction to enforce. (ECF 90 at 3.) The parties plan to submit a stipulation and proposed order

 8 for entry of the agreed-upon permanent injunction by May 16, 2019. The parties continue to meet and

 9 confer on the issues.
10          Additionally, the MOA calls for defendants to provide quarterly reports to the Court regarding

11 their progress in implementing the agreement. (ECF 90 at 4.) The first such report is due on July 1,

12 2019.

13          In light of the settlement, the parties do not believe that a CMC is necessary at this time.

14 However, the parties are prepared to appear for a conference, should the Court wish to conduct one.

15

16 DATED: April 25, 2019                                  Respectfully submitted,

17                                                        DAVID L. ANDERSON
                                                          United States Attorney
18
                                                          /s/ Wendy M. Garbers
19                                                        WENDY M. GARBERS
                                                          Assistant United States Attorney
20
                                                          Attorneys for the Federal Defendants
21

22

23

24

25

26          1
            In light of the settlement, the parties are submitting this truncated CMC statement, even though
27 the scheduled   May 2, 2019 CMC is the initial CMC herein. Should the Court find this inadequate, the
   parties will gladly provide a fulsome CMC statement in accordance with the Standing Order for all
28 Judges of the Northern District of California.
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT; [PROPOSED] ORDER
     Case No. 18-CV-03539 LB
                                                                                                           2
30
               Case 3:18-cv-03539-LB Document 95 Filed 04/25/19 Page 3 of 4



 1 DATED: April 25, 2019                                 /s/ Linda Evarts*            ______________
                                                         LINDA EVARTS (appearance pro hac vice)
 2                                                       KATHRYN C. MEYER (appearance pro hac
                                                         vice)
 3                                                       MARIKO HIROSE (appearance pro hac vice)
                                                         INTERNATIONAL REFUGEE
 4                                                       ASSISTANCE PROJECT
                                                         One Battery Park Plaza, 4th Floor
 5                                                       New York, NY 10004

 6                                                       JUSTIN B. COX (appearance pro hac vice)
                                                         INTERNATIONAL REFUGEE
 7                                                       ASSISTANCE PROJECT
                                                         PO Box 170208
 8                                                       Atlanta, GA 30317

 9                                                       DANIEL B. ASIMOW
                                                         ARNOLD & PORTER KAYE SCHOLER
10                                                       LLP
                                                         Three Embarcadero Center, 10th Floor
11                                                       San Francisco, California 94111

12                                                       JOHN A. FREEDMAN (appearance pro hac
                                                         vice)
13                                                       DAVID J. WEINER
                                                         GAELA K. GEHRING FLORES**
14                                                       DANA O. CAMPOS**
                                                         MATEO MORRIS**
15                                                       ARNOLD & PORTER KAYE SCHOLER
                                                         LLP
16                                                       601 Massachusetts Ave., NW
                                                         Washington, DC. 20001-3743
17
                                                         PHILLIP A. GERACI**
18                                                       SUSAN S. HU**
                                                         ARNOLD & PORTER KAYE SCHOLER
19                                                       LLP
                                                         250 West 55th Street
20                                                       New York, NY. 10019-9710

21                                                       **Pro Hac Vice motion forthcoming

22                                                       Attorneys for Plaintiffs

23
   *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
24 that all signatories have concurred in the filing of this document.

25

26
27

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT; [PROPOSED] ORDER
     Case No. 18-CV-03539 LB
                                                                                                     3
30
               Case 3:18-cv-03539-LB Document 95 Filed 04/25/19 Page 4 of 4



 1                                         [PROPOSED] ORDER

 2          Pursuant to the parties’ joint request, and good cause appearing, the May 2, 2019 CMC is hereby

 3 taken off calendar.

 4 IT IS SO ORDERED.

 5

 6 Dated:

 7

 8
                                         HONORABLE LAUREL BEELER
 9                                       United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     JOINT CASE MANAGEMENT CONFERENCE STATEMENT; [PROPOSED] ORDER
     Case No. 18-CV-03539 LB
                                                                                                   4
30
